Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  131632 (70)                                                                                          Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices




  JOSEPH LASH,
            Plaintiff-Appellee,
                                                                  SC: 131632
  v                                                               COA: 263873
                                                                  Grand Traverse CC: 04-024067-CL
  CITY OF TRAVERSE CITY,
             Defendant-Appellant.
  _________________________________


                 On order of the Chief Justice, the motion by defendant-appellant for leave
  to file reply brief instanter is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2007                       _________________________________________
                                                                               Clerk